IN THE UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT


                        ____________________

                          Nos. 95-10156 and
                                95-10437
                           Summary Calendar
                        ____________________


OLLIE DAILEY,

                                                     Plaintiff-Appellant,

                               versus

LTV AEROSPACE & DEFENSE CO.,

                                                     Defendant-Appellee.

******************************************************************

OLLIE DAILEY,

                                                     Plaintiff-Appellant,

                               versus

VOUGHT AIRCRAFT COMPANY,

                                              Defendant-Appellee.
 _______________________________________________________________

      Appeals from the United States District Court for the
                    Northern District of Texas
                  (3:91-CV-1327-X & 3:94-CV-325)
 _______________________________________________________________

                          March 13, 1996
Before JOLLY, JONES, and STEWART, Circuit Judges.

PER CURIAM:*

     Through    piecemeal   filings     with   the     Equal   Employment

Opportunity Commission ("EEOC") over a period of several years on

     *
      Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
some    charges,    and   failure       to    file    with     the     appropriate

administrative agency on others, appellant Ollie Dailey created a

legal and procedural morass for the trial court.               We find that the

district court maneuvered through that morass with precision, and

therefore affirm in all respects the judgments and rulings of the

district court that are the subject of this appeal.

                                         I

       Since 1990, Dailey has brought three suits against Vought and

its    predecessor,     LTV,    for     violations    of     employment-related

statutes.

                                         A

       The first, Dailey v. LTV Aerospace & Defense Co., No. 95-10156

("Dailey    I"),   alleged     Vought    discriminated       against    Dailey   on

account of his race and disability, retaliated against him because

he    complained   of   discrimination,       and    intentionally       inflicted

emotional distress upon him. Dailey also sought to recover damages

pursuant to the Civil Rights Act of 1991 (the '91 Act).                  In Dailey

I, the district court:

       -dismissed Dailey's claims arising under the '91 Act, holding
       that the discriminatory conduct at issue occurred before
       passage of the '91 Act (September 7, 1993);

       -struck Dailey's final supplemental complaint, filed without
       leave of court, on the basis that the discrimination claims
       relating to Dailey's July 1993 layoff (the reason for the
       supplemental complaint) were too remote in time to the October
       1990 actions alleged in the original complaint, and that no
       EEOC charge had been filed on those claims (November 4, 1993);




                                        -2-
        -denied Dailey's second attempt to file the same supplemental
        complaint a few days before the pretrial conference
        (December 14, 1993);

        -entered summary judgment in favor of Vought on Dailey's
        claims for intentional infliction of emotional distress and
        violation of the Rehabilitation Act (November 9, 1993);

        -dismissed Dailey's claim under the ADA, without prejudice, to
        allow completion of the administrative process (November 9,
        1993); denied motion for reconsideration of that dismissal
        (December 17, 1993);

        -removed Dailey's case from the jury docket because Dailey's
        remaining claims arose before the effective date of the '91
        Act, and Dailey had not made a timely attempt to amend his
        previous charge of race discrimination to include his October
        1992 attempt to return to work (December 17, 1993);

        -after trial on the merits of Dailey's claims, made
        findings of fact and conclusions of law dismissing
        Dailey's remaining claims and entering final judgment for
        Vought (January 6, 1995).1

                                   B

        In his second lawsuit, filed on February 18, 1994 ("Dailey

II"), Dailey alleged Vought laid him off as the result of race

discrimination and retaliation in violation of Title VII.           Two

months after he filed the second suit, Dailey attempted to amend

his complaint to include claims that Vought violated the ADA, Title

VII, and 42 U.S.C. § 1981, when it failed to return him to work in

October of 1992.      Before the district court could rule on this

motion to amend, Dailey withdrew it and filed a third action

("Dailey III") asserting his ADA, Title VII and § 1981 claims.



    1
     This court has jurisdiction to hear Dailey's appeal from this
final judgment pursuant to 28 U.S.C. § 1291.




                                  -3-
Dailey II and Dailey III were subsequently consolidated, and

transferred to the same judge who had heard Dailey I.

     In January 1995, the district court ruled as follows in the

consolidated action (Dailey II and III)2:     1) Dailey presented no

more evidence of discrimination than he had presented during the

trial of Dailey I in support of his layoff claims, and his evidence

was therefore insufficient to demonstrate discrimination; 2) Dailey

and his counsel failed to conduct a reasonable inquiry into the

facts before filing Dailey II challenging Dailey's layoff, and

sanctions against both Dailey and his counsel were therefore

appropriate;   3)   Dailey's   Title   VII   claim   challenging   the

defendants' refusal to allow him to return to work in October of

1992 (asserted in Dailey III) had already been disposed of in

Dailey I; 4) Dailey's § 1981 claim challenging the defendants'

refusal to allow him to return to work in October of 1992 asserted

in Dailey III was barred as it could have been asserted in Dailey

I; and 5) sanctions under Rule 11 were appropriate against both

Dailey and his counsel for filing Dailey III.

     In April 1995, the district court granted Dailey's motion to

sever and entered final judgment in Dailey II and on the claims in

Dailey III alleging Title VII and § 1981 violations.         Dailey's




      2
      These rulings are the subject of Appeal No. 95-10437, the
second of Dailey's two consolidated appeals.




                                 -4-
  remaining ADA claim in Dailey III is currently pending before the

  district court.3



                                     II

     Dailey   now   appeals,   challenging   most   of   the   rulings   of the

district court over the course of the litigation described above.

Dailey argues that the district court: 1) should have allowed him to

amend his complaint in Dailey I to include additional Title VII claims,

because he either did not need to exhaust his administrative remedies

or, if he needed to exhaust his remedies, he had done so; 2) should not

have dismissed (without prejudice) his ADA claims from Dailey I; 3)

should not have removed Dailey I from the jury docket on the ground

that there were no post-'91 Act allegations properly before the court;

4) should not have denied Dailey the right to a jury trial in Dailey I;

5) should not have dismissed Dailey's Title VII and § 1981 claims in

Dailey II and III; and 6) should not have imposed sanctions for

attempting to bring the claims in Dailey II and III that the district

court held were without merit, or barred by res judicata.

     We have reviewed the record, record excerpts, rulings of the

district court, and briefs of the party.      Although this litigation has

followed an agonizing (and not yet completed) pathway to reach this

       3
       Pursuant to Rule 54 of the Federal Rules of Civil Procedure,
  Dailey sought and was granted severance and issuance of a final
  judgment of the dismissal and sanctions orders in the second and
  third suits. See Order of the District Court of April 12, 1995.
  This court therefore has jurisdiction over the appeal of those
  matters pursuant to 28 U.S.C. § 1291.




                                     -5-
appeal,   in   large   part   because    of   the   careless   pleading   of   the

plaintiff, we find that the district court has committed no reversible

error in its rulings.     We therefore AFFIRM.

                                                               A F F I R M E D.




                                        -6-